UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2505



In re: NATURAL BORN CITIZEN PARTY NATIONAL COMMITTEE; HAROLD
WILLIAM VAN ALLEN, Co-Chairperson,



                Petitioners.



                On Petition for Extraordinary Writ.
                      (1:13-cv-00278-LMB-TCB)


Submitted:   February 25, 2016               Decided:    February 29, 2016


Before SHEDD and    HARRIS,     Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Harold William Van Allen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Howard     William   Van   Allen   petitions       for   an   extraordinary

writ, seeking an order directing a variety of actions related to

the 2016 general election. *         We conclude that Van Allen is not

entitled   to    the   relief   he   seeks.         Accordingly,   we    deny    Van

Allen’s motion for certification to the Supreme Court and his

petition   for    an   extraordinary        writ.     We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




     * Van Allen, a pro se litigant, may not represent the
interests of the Natural Born Citizen Party National Committee
and its members, as he attempts to do.        See Oxendine v.
Williams, 509 F.2d 1405, 1407 (4th Cir. 1975). Accordingly, we
consider Van Allen to be the sole petitioner.



                                        2